UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-1269



RANA QAZAFI YOUSAF; ABASON QAZAFI RANA,

                                                         Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General; CALVIN
MCCORMICK, Director, Immigration and Customs
Enforcement,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-289-953; A96-289-954)


Submitted:   October 23, 2006             Decided:   December 4, 2006


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, GALLAGHER & HANSEN, L.L.P., Catonsville,
Maryland, for Petitioners. Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, Bethany B. Hauser, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Rana Qazafi Yousaf1 and Abason Qazafi Rana, natives and

citizens of Pakistan, petition for review of an order of the Board

of Immigration Appeals (Board) affirming the immigration judge’s

denial of their applications for asylum, withholding of removal,

and protection under the Convention Against Torture.2

                 Yousaf challenges the Board’s finding that his testimony

was not credible, and that he otherwise failed to meet his burden

of proof to qualify for asylum.              We will reverse this decision only

if the evidence “was so compelling that no reasonable fact finder

could fail to find the requisite fear of persecution,” Rusu v. INS,

296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotation marks

and citations omitted), and uphold credibility determinations if

they       are   supported    by   substantial      evidence.    See    Tewabe      v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006).

                 We   have   reviewed   the    administrative    record      and   the

Board’s decision and find that substantial evidence supports the

adverse credibility finding and the ruling that Yousaf failed to

establish        past   persecution     or    a   well-founded   fear   of    future



       1
      Yousaf is the principal applicant for relief in this case.
Rana, his wife, is a party to the petition for review but she
raises no claims independent of Yousaf’s.
       2
      As Petitioners’ brief raised no claims concerning the denial
of protection under the Convention Against Torture, any such claims
are waived. Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6
(4th Cir. 1999).

                                        - 2 -
persecution as necessary to establish eligibility for asylum.             See

8 C.F.R. § 1208.13(a) (2006) (stating that the burden of proof is

on   the   alien   to   establish   eligibility    for   asylum);   INS    v.

Elias-Zacarias, 502 U.S. 478, 483 (1992) (same).               Moreover, as

Yousaf cannot sustain his burden on the asylum claim, he cannot

establish his entitlement to withholding of removal. See Camara v.

Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004) (“Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”).

            Accordingly,    we   deny   the   petition   for   review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                    - 3 -